Citation Nr: 9930885	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-39 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a low back injury.  

2.  Entitlement to a compensable disability rating for 
keratosis of the scalp.

3.  Entitlement to a compensable disability rating for 
bilateral calluses of the second toes.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to June 
1970 and from July 1972 to September 1976.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to 
compensable ratings for the residuals of a low back injury, 
keratosis of the scalp, and bilateral calluses of the second 
toes.  The veteran has perfected an appeal of that decision.  

In a January 1997 rating decision the RO increased the 
disability rating for the low back disorder from zero to 10 
percent.  In a claim for an increased rating, the veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and the claim for an increased rating 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
There is nothing in the record showing that the veteran 
limited his appeal to a 10 percent rating for his service-
connected low back disability.  Furthermore, the veteran has 
not withdrawn his appeal of the denial of the increased 
rating.  38 C.F.R. § 20.204 (1999).  The Board finds, 
therefore, that the issue of entitlement to an increased 
rating for the low back disorder remains within the Board's 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement 
remains valid unless withdrawn or the benefit sought on 
appeal is granted by the RO).

In a July 1981 rating decision the RO denied entitlement to 
service connection for a left knee disorder.  The veteran was 
notified of that decision at the time it was rendered and did 
not appeal, and the July 1981 decision is final.

In a June 1996 rating decision the RO denied entitlement to 
service connection for a psychiatric disorder and a right 
knee disorder, and determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for a left knee disorder.  In his August 
1996 substantive appeal pertaining to the denial of increased 
ratings, the veteran stated that he continued to seek service 
connection for the psychiatric and bilateral knee disorders.  
A January 1997 supplemental statement of the case included as 
issues on appeal the denial of service connection for a 
psychiatric disorder and right knee disorder, and whether new 
and material evidence had been submitted to reopen the claim 
for service connection for the left knee disorder.

In a March 1997 statement the veteran stated that he 
disagreed with the findings that his nervous disorder and 
right and left knee disorders were not related to service.  
He also provided the rationale for his assertion that the 
disorders were related to service.  The Board finds that the 
veteran's March 1997 statement constitutes a substantive 
appeal of the denial of service connection for the claimed 
disorders, and that the substantive appeal was filed within 
the applicable time limit.  38 C.F.R. §§ 20.202, 20.302 
(1999).  The Board has determined, therefore, that the issues 
of entitlement to service connection for a psychiatric 
disorder and a right knee disorder, and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a left knee disorder, 
are properly before the Board.  See Buckley v. West, 12 Vet. 
App. 76 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed 
disposition of the veteran's appeal has been obtained.

2.  The residuals of a low back injury are manifested by 
degenerative disc and joint disease of the lumbar spine with 
recurring attacks of symptoms with intermittent relief and no 
evidence of sciatic neuropathy.

3.  Keratosis of the scalp is manifested by an eight 
millimeter, raised, slightly scaly lesion on the scalp.

4.  Bilateral calluses of the second toes are not shown to be 
currently manifest.

5.  The claim of entitlement to service connection for a 
psychiatric disorder is not supported by competent medical 
evidence showing that the veteran has a psychiatric disorder 
that is subject to service connection, or that his 
psychiatric complaints are related to an in-service disease 
or injury.

6.  The claim of entitlement to service connection for a 
right knee disorder is not supported by competent medical 
evidence showing that the knee disorder is related to an in-
service disease or injury.

7.  Entitlement to service connection for a left knee 
disorder was denied by the RO in July 1981, and that decision 
became final in the absence of an appeal.

8.  The evidence submitted subsequent to the July 1981 
decision is not new, in that it is cumulative of the evidence 
previously considered by decisionmakers.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for the 
residuals of a low back injury are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5292, 5293, and 5295 (1999).

2.  The criteria for a compensable rating for keratosis of 
the scalp are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.20, 4.31, 4.118, Diagnostic Code 
7806 (1999).

3.  The criteria for a compensable rating for bilateral 
calluses of the second toes are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.14, 4.31, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805, and 7819 
(1999).

4.  The claims of entitlement to service connection for a 
psychiatric disorder and a right knee disorder are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The July 1981 rating decision in which service connection 
for a left knee disorder was denied is final, new and 
material evidence has not been submitted, and the claim is 
not reopened.  38 U.S.C. §§ 4005(c) (1976), 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104, 19.153 (1980), 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that during a 
February 1970 periodic examination he reported having back 
pain since a motor vehicle accident in January 1970.  
Examination revealed no abnormalities.  A May 1975 periodic 
examination revealed crepitance in the left knee, and an X-
ray study showed no significant abnormalities.  In 
conjunction with his November 1975 separation examination he 
reported having recurrent back pain since 1970 and occasional 
pain in the left knee for the previous ten years.  He denied 
having received any treatment for the back since 1970 or 
having received any treatment for the knee.  Examination of 
the spine and lower extremities revealed no abnormalities.

The service medical records also show that the veteran was 
found to have calluses on his toes in 1974, and a keratotic 
lesion on the left parietal area of the head was removed in 
1974 and again in 1976.  The service medical records make no 
reference to a psychiatric or right knee disorder.

A VA examination in February 1977 revealed no abnormalities 
of the spine or lower extremities.  The veteran was noted to 
have a callus on the second toe bilaterally, and a verruca 
vulgaris on the left scalp.

In an April 1977 rating decision the RO granted service 
connection for status post injury of the low back, bilateral 
calluses of the second toes, and keratosis of the left scalp; 
each evaluated as noncompensable.  The award was based on the 
service medical records and the report of the VA examination 
in February 1977.  

The veteran initially claimed entitlement to service 
connection for a left knee disorder in March 1981, which he 
claimed was caused by his military service and/or his back 
disorder.  A February 1981 VA treatment record showed that he 
reported having left knee and back pain, which were 
attributed to degenerative joint disease in the knee and 
degenerative disc disease at L5-S1.

Based on the evidence shown above, in a July 1981 rating 
decision the RO denied entitlement to service connection for 
a left knee disorder.  Service connection was denied on the 
basis of no evidence of treatment during or since service.  
The veteran was apparently notified of the July 1981 decision 
and did not appeal.

A March 1984 VA treatment note indicates that the veteran 
reported having difficulty getting along with people.  As the 
result of a psychiatric evaluation his symptoms were assessed 
as a mixed personality disorder with schizoid and passive 
features.  A January 1985 treatment summary shows that he and 
his spouse received therapy until May 1984, and that the 
final diagnoses were alcoholism and a split personality.  He 
again sought mental health treatment in February 1985, at 
which time his symptoms were diagnosed as alcoholism, in 
remission; an adjustment disorder with depressed mood; and a 
passive-aggressive personality disorder.

VA outpatient treatment records dated from 1981 to 1993 show 
that the veteran received intermittent treatment for low back 
pain.  In October 1993 he reported a 20-year history of low 
back pain, which had increased in severity over the previous 
two to three weeks.  At that time he stated that he could 
walk up to a mile without back pain.  In December 1993 he 
complained of chronic low back and bilateral knee pain.  An 
X-ray study of the lumbosacral spine in December 1993 showed 
hypertrophic spurring from L1 to S1, and a computerized 
tomography (CT) scan revealed mild spinal stenosis and 
degenerative disc disease at L5-S1 and a bulging disc at L4-
L5.  

On examination in January 1994 motor strength was 5/5, deep 
tendon reflexes were decreased but symmetrical, sensation was 
intact, and the range of motion of the lumbar spine was 
described by the physician as "good."  His symptoms were 
treated with medication.

A February 1994 treatment record indicates that the veteran 
had chronic low back pain due to degenerative disc disease, 
and a physical therapist instructed him in performing 
exercises to relieve his back pain.

A VA examination of the back in June 1994 was shown to be 
normal, with the exception of a postural abnormality in that 
the veteran walked with his hips in 20 degrees of flexion.

VA treatment records show that the veteran was seen again for 
low back pain in July 1994, at which time the examiner noted 
that the pain did not radiate below the low back and 
buttocks.  In September 1995 the veteran reported a history 
of back and bilateral knee pain, with an increase in back 
pain over the previous two to three weeks that was limited to 
the low back, for which he was taking Motrin.  Examination of 
the knees revealed medial-lateral laxity, right knee greater 
than left.  The examiner referenced a 1993 X-ray study of the 
knees, but the examiner's specific comments pertaining to the 
X-ray study are not legible.  The veteran also complained of 
scalp warts, and examination revealed a left parietal verruca 
vulgaris, to which liquid nitrogen was applied.

An April 1996 VA treatment record indicates that an X-ray 
study of the knees showed degenerative joint disease, which 
was described as symptomatic.

In April 1996 the RO received a copy of a January 1981 VA 
treatment record indicating that the veteran complained of 
pain in the left knee with jogging of six weeks in duration.  
An X-ray study at that time revealed early degenerative 
changes with probable joint space narrowing. 

In support of his claim for service connection for a 
psychiatric disorder the veteran submitted March and April 
1959 summaries of psychiatric interviews, which indicate that 
he had a schizoid personality with paranoid features and/or a 
passive-aggressive personality disorder.

A November 1996 VA treatment record shows that the veteran 
again complained of chronic low back and bilateral knee pain.

During a December 1996 hearing the veteran testified that he 
had problems getting along with people while he was in 
service, which resulted in receiving psychiatric treatment.  
He also testified that after his retirement from service he 
continued to have problems getting along with people and 
holding jobs, and that he received treatment from VA for 
about six months in the early 1980s.  He denied having 
received any recent treatment for psychiatric problems.

The veteran further testified that he had pain in his knees 
with walking or jogging while in service.  He stated that he 
also had problems with his knees following the motor vehicle 
accident in 1970.  He also stated that he continued to have 
problems with his knees following service, and that he 
initially sought treatment in the early 1970s or 1980s.  

The veteran stated that he had pain and occasional muscle 
spasms in the lower back that caused difficulty sleeping and 
caused him to bend over when he walked.  He also stated that 
he had difficulty moving and sitting for a prolonged period 
due to back pain, and that his back pain was treated with 
medication and heat as needed.  He further stated that he had 
recurrent callous formation on his toes which caused pain 
when he walked.  In response to a question about the 
keratosis, he referred to a growth behind his right ear.  He 
did not refer to any other skin problems. 

In a March 1997 statement the veteran reported that he 
constantly had back pain that caused him to walk hump-backed 
and to have difficulty sleeping.  He stated that the pain was 
getting worse in severity.  He also stated that he applied 
medication to his foot calluses daily, and that the calluses 
caused pain when standing.  He further stated that he had a 
keratosis removed from his scalp yearly, and that the growth 
was painful when he combed his hair.  He asserted that 
service connection should be granted for his psychiatric 
disorder because it was diagnosed during service, and that 
both knees were injured during the motor vehicle accident in 
service.

During a VA orthopedic examination in February 1998, the 
veteran complained of low back pain which increased with 
prolonged sitting, with trying to get up, and at night.  He 
reported that he continued to take Motrin with some relief.  
He complained of pain radiating from his low back into his 
bilateral knees.  The examiner referenced the January 1994 CT 
scan that showed degenerative disc disease at L5-S1 and a 
possible herniated disc at L4-L5.

On physical examination, the veteran had no postural 
abnormality and his back musculature was described as good.  
Sensation was intact at L5-S1 bilaterally and the motor 
strength in the lower extremities was 4/5 bilaterally, with a 
slight decrease in strength due to pain in the knees.  His 
Achilles and patellar reflexes were 2+ bilaterally, and the 
straight leg raising test was negative bilaterally.  The 
range of motion of the low back was flexion to 90 degrees, 
extension to 15 degrees, lateral flexion to 25 degrees in 
both directions, and rotation to 15 degrees in both 
directions, with some grimacing.  The examiner provided 
diagnoses of degenerative disc disease at L5-S1 with moderate 
degenerative changes including osteophytic changes of the 
lower lumbar spine.  The physician noted that the low back 
condition appeared to affect the veteran in a moderate nature 
on a daily basis, and that he appeared to be at his baseline 
level of symptoms.  

The veteran was also provided a VA dermatology examination in 
February 1998, during which he described having athletes feet 
in service.  He also reported having a wart on his scalp that 
recurred after being removed, but that it didn't bother him 
very much.  When asked to describe his symptoms he stated 
that his feet were quite itchy.  Clinical evaluation revealed 
an eight millimeter keratotic lesion on the anterior aspect 
of the left scalp.  The lesion was described as slightly 
scaly and raised.  There was no evidence of inflammation or 
inflammatory responses around the lesion.  On examination of 
the feet the examiner described considerable interdigital 
maceration, fissuring, and cracking.  He did not describe any 
calluses on the toes of the feet.  The examiner provided 
diagnoses of seborrheic keratosis of the scalp and tinea 
pedis, active, moderately severe, of the feet.  

II.  Increased Ratings

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claims.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issues consists of VA treatment 
records, the reports of February 1998 VA examinations, and 
the veteran's statements and testimony.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claims and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
is assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Low Back Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provides a 10 percent evaluation for slight limitation 
of motion, a 20 percent evaluation for moderate limitation of 
motion, and a 40 percent evaluation for severe limitation of 
motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applies if 
symptoms are severe, with recurring attacks and intermittent 
relief.  A 20 percent evaluation applies if the symptoms are 
moderate, with recurring attacks.  A 10 percent rating 
applies if the disorder is characterized as mild.  The 
disorder is noncompensable if postoperative and cured.  
38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides a 40 percent evaluation for 
severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
applies if the symptoms are muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  A 10 percent evaluation applies if the symptoms 
consist of characteristic pain on motion.  A noncompensable 
evaluation applies if the disorder results only in slight 
subjective symptoms.  38 C.F.R. § 4.71a.

With the grant of service connection for the low back 
disorder in April 1977, the disability was evaluated under 
Diagnostic Code 5295 for lumbosacral strain.  The RO 
increased the disability rating from zero to 10 percent in 
January 1997 based on a finding of characteristic painful or 
limited motion, as provided in Diagnostic Code 5295.

The residuals of the in-service low back injury are currently 
manifested by degenerative changes in the lumbar spine and 
degenerative disc disease at L4-L5 and L5-S1, with 
persistent, chronic pain and objective evidence of painful 
motion.  None of the clinical findings, however, were 
reported to reveal any signs of sciatic neuropathy, nor does 
the veteran so claim.

Because the medical evidence demonstrates that the veteran 
has degenerative disc disease of the lumber spine, which was 
not shown when service connection was granted in April 1977, 
the Board finds that his low back disability is properly 
evaluated by applying Diagnostic Code 5293.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (in selecting a 
diagnostic code the Board must explain any inconsistencies 
with previously applied diagnostic codes).  In accordance 
with that diagnostic code, a 40 percent rating applies for 
severe disability, as manifested by recurring attacks of 
symptoms with intermittent relief.  The Board finds that the 
veteran's symptoms more nearly approximate the rating 
criteria for the 40 percent rating, and that a 40 percent 
rating for the residuals of the low back injury is warranted.  
38 C.F.R. § 4.7.

The Board further finds that entitlement to a disability 
rating in excess of 40 percent is not shown by the evidence.  
See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992) (in 
granting an increased rating, the Board must explain why a 
higher rating is not warranted).  Under Diagnostic Codes 5292 
and 5295, a 40 percent rating is the maximum schedular rating 
available.  In accordance with Diagnostic Code 5293, a 
60 percent rating requires evidence of sciatic neuropathy, 
which has not been shown.  Because the veteran has been 
granted a rating that is in excess of the minimum compensable 
rating for the lumbar spine based on limitation of motion, 
the consideration of Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 does not support an additional rating.  See Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
38 C.F.R. § 4.40.  The diagnostic criteria for intervertebral 
disc syndrome incorporates all of the manifestations of the 
disorder, in that the rating criteria are based on the 
frequency of attacks of "symptoms;" the rating criteria are 
not restricted to limitation of motion.  DeLuca, 8 Vet. App. 
at 202.  The maximum schedular rating for limitation of 
motion of the lumbar spine is 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Because the low back disability is not 
evaluated based solely on the limitation of motion, and the 
maximum rating available based on limitation of motion has 
been assigned, the consideration of a higher rating based on 
additional functional limitations is not warranted.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); see also Johnston v. 
Brown, 10 Vet. App. 80 (1997); VAOPGCPREC 36-97; VAOPGCPREC 
9-98.

B.  Keratosis of the Scalp

The Rating Schedule does not include a diagnostic code or 
rating criteria for keratosis.  The disorder is, therefore, 
properly evaluated by analogy to eczema under Diagnostic Code 
7806 because the functions affected, the anatomical 
localization, and the symptomatology, all of which pertain to 
a skin disease, are most closely analogous to the criteria 
for that diagnostic code.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992); 38 C.F.R. § 4.20.

Diagnostic Code 7806 for eczema provides a 50 percent rating 
if there is ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if the disorder is 
exceptionally repugnant.  A 30 percent rating applies if 
there is constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 10 percent rating applies if there 
is exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A noncompensable rating applies 
if the manifestations are slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or a small 
area.  38 C.F.R. § 4.118.

The keratosis of the scalp is manifested by a recurring eight 
millimeter scaly, raised lesion on the anterior aspect of the 
left scalp, with no evidence of inflammation.  The Board 
finds that an eight millimeter lesion does not constitute an 
extensive area of skin disease.  During the February 1998 
examination the veteran stated that the lesion did not bother 
him very much, and no evidence was presented of exfoliation, 
exudation or itching.  Because the lesion is located on the 
scalp, the Board finds that it is not on an exposed surface.  
The Board notes that in describing his skin complaints the 
veteran referred to a growth behind his right ear, which the 
evidence shows was a keloid growth not related to the 
keratosis.  The Board has determined, therefore, that the 
criteria for a compensable rating have not been met, and that 
the preponderance of the evidence is against the claim of 
entitlement to a compensable rating for keratosis of the 
scalp.

C.  Calluses on the Toes

Diagnostic Code 7819 for benign skin growths indicates that 
the disorders are to be rated as scars based on 
disfigurement, etc.  Diagnostic Code 7800 for disfiguring 
scars of the head, face, and neck provides a 50 percent 
rating if there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  A 30 percent rating applies if the 
scarring is severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  A 
10 percent rating is provided if the scarring is moderately 
disfiguring, and the disorder is noncompensable if slight.  
Diagnostic Code 7803 provides a 10 percent evaluation if a 
superficial scar is poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 also provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicates that other scars are to be evaluated based on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805, and 7819.

The VA treatment records make no reference to any complaints 
or clinical findings pertaining to calluses on the toes.  The 
veteran was provided a VA dermatology examination in February 
1998 and, although the examiner provided clinical evidence 
and a diagnosis of tinea pedis, he made no reference to any 
calluses on the toes.  Although the veteran testified to 
having recurrent callous formation on his toes, his 
complaints are not supported by any objective medical 
evidence showing that his complaints relate to the service-
connected calluses, rather than the non-service connected 
tinea pedis.  In the absence of medical evidence showing that 
the veteran has calluses on his toes, as opposed to another 
foot disorder for which service connection has not been 
granted, the Board finds that the criteria for a compensable 
disability rating have not been met.  38 C.F.R. § 4.14.  The 
Board has determined, therefore, that the preponderance of 
the evidence is against the claim of entitlement to a 
compensable disability rating for calluses on the second 
toes, bilaterally.

III.  Service Connection for a Psychiatric Disorder and Right 
Knee Disorder

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
12 Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

The veteran contends that service connection is warranted for 
a psychiatric disorder because the symptoms of the disorder 
initially appeared while he was in service.  The reports of 
the in-service psychiatric interviews show that during 
service his psychiatric problems were diagnosed as a schizoid 
personality with paranoid features and/or a passive-
aggressive personality disorder.  In addition, the VA 
treatment records indicate that in 1984 his symptoms were 
diagnosed as a mixed personality disorder with schizoid and 
passive features, alcoholism, and a split personality.

Personality disorders, which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, will be accepted as showing a pre-service 
origin.  A personality disorder is, therefore, not subject to 
service connection because it is a developmental defect that 
occurred prior to service.  The Board finds, therefore, that 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, to the extent it applies to the 
diagnosed personality disorders, is denied as a matter of 
law.  38 C.F.R. § 3.303(c); Carpenter v. Brown, 8 Vet. App. 
240 (1995) (personality disorders are not compensable 
conditions); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (the claim should be denied if there is no entitlement 
under the law).

Alcohol abuse is not a disability for which VA compensation 
can be paid.  38 U.S.C.A. §§ 1110, 1131; Barela v. West, 11 
Vet. App. 280 (1998) (the statutes preclude the payment of 
compensation for disability resulting from alcohol abuse); 
38 C.F.R. §§ 3.1(m), 3.301; VAOPGCPREC 07-99.  The Board also 
finds, therefore, that his claim for disability compensation 
for a psychiatric disorder, to the extent that it applies to 
the diagnosed alcoholism, is without legal merit.  Sabonis, 
6 Vet. App. at 430.

In February 1985 the veteran's psychiatric symptoms were 
diagnosed as an adjustment disorder with depressed mood, in 
addition to a personality disorder and alcoholism.  The 
veteran initially claimed entitlement to service connection 
for a psychiatric disorder in April 1996.  He has not 
provided any medical evidence showing that he currently has a 
psychiatric disorder that is subject to service connection, 
and he denied having received any psychiatric treatment after 
1985.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(service connection requires evidence showing a current 
disability).  The Board finds, therefore, that the veteran 
has not provided competent evidence of a current psychiatric 
diagnosis or evidence showing that the adjustment disorder 
with depressed mood that was diagnosed in 1985 is related to 
service.  Wade v. West, 11 Vet. App. 302 (1998).  The Board 
has determined, therefore, that the claim of entitlement to 
service connection for a psychiatric disorder is not well 
grounded.

The veteran also contends that he has a right knee disorder 
that is related to service.  The medical evidence indicates 
that he has degenerative joint disease in the right knee, 
which was initially diagnosed in April 1996.  The Board 
finds, therefore, that the veteran has submitted competent 
evidence of a medical diagnosis of a right knee disorder, and 
that the first element for establishing a well-grounded claim 
has been satisfied.  Caluza, 7 Vet. App. at 506.

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the right knee.  
The veteran claims to have injured his right knee as a result 
of the January 1970 motor vehicle accident, but as a lay 
person he is not competent to provide evidence of the 
etiology of a medical disorder.  Grottveit, 5 Vet. App. 
at 93.  He has not provided any medical evidence showing that 
the degenerative joint disease was caused by the in-service 
motor vehicle accident.  Clyburn, 12 Vet. App. at 296.  

The veteran is competent to provide evidence of having had 
pain in his right knee during and since service, but he has 
not provided any medical evidence showing a nexus between the 
degenerative joint disease in the right knee, which was 
initially assessed 20 years following his separation from 
service, and his complaints.  McManaway v. West, No. 97-280, 
slip op. at 8 (U.S. Vet. App. Sept. 29, 1999).  The Board has 
determined, therefore, that the claim of entitlement to 
service connection for a right knee disorder is not well 
grounded.

IV.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.153.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

As previously stated, in a July 1981 rating decision the RO 
denied entitlement to service connection for a left knee 
disorder.  The evidence of record at that time consisted of 
the veteran's service medical records, which documented his 
report of having had knee pain for ten years prior to his 
November 1975 separation examination and the crepitance found 
in May 1975; the February 1981 VA treatment record 
documenting that he had degenerative joint disease in the 
left knee; and the veteran's statements that his left knee 
disability was caused by military service.

The evidence submitted subsequent to the July 1981 decision 
consists of VA treatment records showing that the veteran has 
degenerative joint disease in the left knee, and the 
veteran's statements that his left knee disorder is related 
to service.  The Board finds that this evidence is not new 
because it is cumulative of the evidence of record when 
service connection was denied in July 1981.  Because the 
evidence is not new, the Board need not determine whether the 
evidence is material.  Smith v. West, 12 Vet. App. 312 (1999) 
(if the evidence is found not to be "new," the analysis 
ends there-its materiality is not relevant).  The Board has 
determined, therefore, that new and material evidence has not 
been submitted, and that the claim of entitlement to service 
connection for a left knee disorder is not reopened.


ORDER

A 40 percent disability rating for residuals of a low back 
injury is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.  

The claim of entitlement to a compensable disability rating 
for keratosis of the scalp is denied.

The claim of entitlement to a compensable disability rating 
for bilateral calluses of the second toes is denied

The claim of entitlement to service connection for a 
psychiatric disorder is denied.

The claim of entitlement to service connection for a right 
knee disorder is denied.



New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a left knee disorder is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals






